Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 1 of 16 PAGEID #: 268




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JOHN MCKAY,
         Plaintiff,
                                                        Case No. 2:20-cv-1584
        v.                                              JUDGE EDMUND A. SARGUS, JR.
                                                        Magistrate Judge Kimberly A. Jolson
SAFE AUTO INSURANCE GROUP,
INC., et al.,

                 Defendants.

                                         OPINION AND ORDER

        This matter is before the Court on Defendants Safe Auto Insurance Group, Inc.’s (“Safe

Auto”) and Ronald Davies’ (“Davies”) (collectively “Defendants”) Motion to Dismiss Plaintiff’s

Complaint. (ECF No. 22). Plaintiff John McKay (“Plaintiff”) has responded, (ECF No. 25), and

Defendants have replied. (ECF No. 28). Thus, the matter is ripe for review. For the reasons stated

below, the Court GRANTS in part and DENIES in part Defendants’ Motion to Dismiss

Plaintiff’s Complaint. (ECF No. 22).

                                                        I.

        As this matter is before the Court on Defendants’ Motion to Dismiss, the factual allegations

in the Complaint are taken as true and are as follows:

        Plaintiff worked for Defendants as their Director of Internal Audit from January of 2014

until January 6, 2020. (Amend. Compl. at ⁋⁋ 11, 20, ECF No. 7). During that time Plaintiff reported

directly to William Graves (“Graves”) and indirectly to Davies. 1 (Id. at ⁋⁋ 20–21). As the Director

of Internal Audit, Plaintiff was tasked with identifying, assessing, and addressing risk, and

subsequently reporting his findings and recommendations to the Board. (Id. at ⁋ 22). In January


1
  Davies is the Chief Executive Officer (“CEO”) and a member of the Board of Directors (the “Board”) at Safe Auto.
(Id. at ⁋ 21).
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 2 of 16 PAGEID #: 269




2019 during his last performance review, Plaintiff was rated as “exceeding expectations,” a rating

Graves explained was awarded based upon Plaintiff’s work updating Safe Auto’s enterprise risk

assessment ahead of its planned initial public offering (“IPO”). (Id. at ⁋⁋ 24–25).

       In late April 2019, Plaintiff noticed “anomalous” payments from Safe Auto to four recently

engaged vendors (Vendors A, B, C, and D). (Id. at ⁋ 29). Safe Auto was making large payments

to these vendors, some in excess of $500,000, while seemingly receiving little production in return.

(Id. at ⁋ 30). Upon further investigation Plaintiff discovered that Safe Auto had contracted with

these vendors atypically, without first issuing a request for proposal or allowing a formal bidding

process. (Id. at ⁋ 31). Plaintiff suspected self-dealing. (Id. at ⁋ 33). Continuing his investigation,

Plaintiff interviewed several of Safe Auto’s IT Managers, three of whom informed Plaintiff they

believed some or all of these vendors were paying kickbacks to Safe Auto’s Chief Information

Officer (“CIO”). (Id. at ⁋⁋ 34–35).

       In June 2019, Plaintiff informed his supervisor, Graves, of his suspicions of fraud. (Id. at

⁋ 37). Plaintiff advised Graves that he believed Safe Auto executives may be committing felony

fraud by soliciting and/or receiving kickbacks from the four Vendors. (Id. at ⁋ 38). That same

month the CIO was terminated when the four Vendors failed to produce under their contracts. (Id.

at ⁋ 41). Subsequently, Safe Auto gave Plaintiff access to the now former-CIO’s email account.

(Id. at ⁋ 42). Plaintiff discovered an email from July 2018, in which the CIO had asked Vendor

A’s CEO to pick up a check from the CIO’s friend. (Id. at ⁋ 43). Vendor A’s CEO confirmed to

Plaintiff that he had retrieved and delivered to the CIO a sealed envelope that he understood to

contain a cashier’s check. (Id. at ⁋ 44). Plaintiff believed that this conducted suggested the

existence of a criminally fraudulent scheme, and that the CIO had requested delivery in this manner

to avoid mail fraud. (Id. at ⁋⁋ 46-47).



                                                  2
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 3 of 16 PAGEID #: 270




        On July 1, 2019, Safe Auto received an anonymous email accusing Vendor A of stealing

code and paying kickbacks to management, causing Plaintiff to request a private session with the

Board. (Id. at ⁋ 48). Plaintiff asked for this private session to avoid the presence of Davies at the

meeting. (Id. at ⁋ 49). That February, Davies had received direct oversight of Plaintiff’s audits and

investigations, and in the lead up to Plaintiff’s request for the private session, Davies had

repeatedly interfered with Plaintiff’s efforts to investigate potential fraud. (Id. at ⁋⁋ 50–51, 60).

As examples of this interference, Plaintiff alleges that on multiple occasions, Davies attempted to

unilaterally strike Board-approved internal audits, including Plaintiff’s scheduled audit of Vendor

C. (Id. at ¶ 52).

        During the private session with the Board, Plaintiff distributed handouts to the Board and

cautioned that Safe Auto should defer its planned IPO based on several increased risks that he

discovered after submitting his 2018 enterprise risk assessment, including that of felony fraud by

the CIO and possibly others in management. (Id. at ⁋⁋ 54–55). Plaintiff requested authorization to

commence formal audits of Safe Auto’s relationships with the Vendors, after which he would

present further findings. (Id. at ⁋ 57). He also informed the Board that his finding might require

him to update the enterprise risk assessment he had prepared in anticipation of the IPO. (Id. at

⁋ 58). Plaintiff asked that the Board, rather than Davies, oversee the audit, openly questioning why

Davies had been opposing his audits and investigations. (Id. at ⁋⁋ 59, 61). The Board granted

Plaintiff’s request. (Id. at ⁋ 62). Then, approximately two weeks after the private session,

Defendants removed enterprise risk assessment from Plaintiff’s responsibilities. (Id. at ⁋ 64).

        On the evening of January 5, 2020, Plaintiff sent Graves two written reports: one

concerning the allegations of stolen code and one concerning the alleged kickbacks to Vendor A.

(Id. at ⁋⁋ 89–91). Plaintiff refers to these reports as preliminary. The first preliminary report stated



                                                   3
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 4 of 16 PAGEID #: 271




that Plaintiff was unable to substantiate allegations that Safe Auto vendors had stolen code from

the Company and the second reiterated Plaintiff’s suspicion that the CIO, and possibly others in

management, had received illegal kickbacks from Vendor A. (Id. at ¶ 90, 91). Plaintiff had

previously explained to Graves that he required additional information to complete his

investigation. (Id. at ⁋ 93). Around this time, Plaintiff also submitted status updates on his

investigations and audits of Vendors B, C, and D. (Id. at ⁋ 94). Plaintiff intended to continue his

investigation and audit of Vendor A, and to submit an updated preliminary report nine days later,

on January 14. (Id. at ⁋ 95). The finalized report was not due until at the earliest, February 21,

2020. (Id. at ⁋ 99).

        Defendants terminated Plaintiff on January 6, 2020, the morning after Plaintiff sent Graves

the preliminary reports. (Id. at ⁋ 100). Graves informed Plaintiff that Plaintiff had lost

management’s confidence. (Id.). When Plaintiff pressed Graves for further explanation, Graves

stated that the Board planned to terminate Plaintiff almost immediately after the July 2019 Board

meeting. (Id. at ⁋ 101–02).

        On March 27, 2020, Plaintiff filed suit against Defendants in this Court. (ECF No. 1).

                                                  II.

        Federal Rule of Civil Procedure 12 authorizes dismissal of a lawsuit for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To meet this standard, the

complaint must allege sufficient facts to state a claim that is “plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering a

Rule 12(b)(6) motion to dismiss, the Court construes the complaint in the light most favorable to



                                                   4
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 5 of 16 PAGEID #: 272




the non-moving party, accepting as true all of plaintiff’s factual allegations. Gunasekera v. Irwin,

551 F.3d 461, 466 (6th Cir. 2009).

        Nonetheless, the Court must read Rule 12(b)(6) in conjunction with Federal Rule of Civil

Procedure 8(a), requiring a short and plain statement of the claim showing that the plaintiff is

entitled to relief. Ogle v. BAC Home Loans Servicing LP, 924 F. Supp. 2d 902, 907 (S.D. Ohio

2013). Thus, the pleading’s factual allegations, assumed to be true, must do more than create mere

speculation or suspicion of a legally cognizable claim; they must show entitlement to relief. League

of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). Further, “the tenet

that a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a

cause of action’s elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 662. As

such, while a plaintiff is not required to set forth detailed factual allegations at the pleading stage,

a complaint must contain a basis upon which relief can be granted; a recitation of facts intimating

the “mere possibility of misconduct” will not suffice. See id. at 679; Fed. R. Civ. P. 8(a).

                                                  III.

       Defendants move to dismiss all claims under Rule 12(b)(6).

   A. The Ohio Whistleblower Statute

       Plaintiff claims that he was protected by the provisions of Ohio Revised Code § 4113.52,

the Ohio Whistleblower statute, and that Defendants retaliated against his protected actions in

violation of said statute. (Amend. Compl. at ⁋⁋ 106, 111). The two relevant protective provisions

of the statute are § 4113.52(A)(1)(a) and (A)(3). The first of these provisions, § 4113.52(A)(1)(a),

provides:

       If an employee becomes aware in the course of the employee's employment of a
       violation of any state or federal statute or any ordinance or regulation of a political
       subdivision that the employee's employer has authority to correct, and the employee
       reasonably believes that the violation is a criminal offense that is . . . a felony . . .

                                                   5
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 6 of 16 PAGEID #: 273




       the employee orally shall notify the employee's supervisor or other responsible
       officer of the employee's employer of the violation and subsequently shall file with
       that supervisor or officer a written report that provides sufficient detail to identify
       and describe the violation. If the employer does not correct the violation or make a
       reasonable and good faith effort to correct the violation within twenty-four hours
       after the oral notification or the receipt of the report, whichever is earlier, the
       employee may file a written report that provides sufficient detail to identify and
       describe the violation with the prosecuting authority . . . .

The second provisions, Ohio Revised Code § 4113.52(A)(3), provides:

       If an employee becomes aware in the course of the employee's employment of a
       violation by a fellow employee of any state or federal statute, . . . and the employee
       reasonably believes that the violation is a criminal offense that is . . . a felony, . . .
       the employee orally shall notify the employee's supervisor or other responsible
       officer of the employee's employer of the violation and subsequently shall file with
       that supervisor or officer a written report that provides sufficient detail to identify
       and describe the violation.

In division (B), § 4113.52 continues:

       [N]o employer shall take any disciplinary or retaliatory action against an employee
       for making any report authorized by division (A)(1) or (2) of this section, or as a
       result of the employee's having made any inquiry or taken any other action to ensure
       the accuracy of any information reported under either such division. No employer
       shall take any disciplinary or retaliatory action against an employee for making any
       report authorized by division (A)(3) of this section if the employee made a
       reasonable and good faith effort to determine the accuracy of any information so
       reported, or as a result of the employee's having made any inquiry or taken any
       other action to ensure the accuracy of any information reported under that division.

Ohio Rev. Code § 4113.52(B).

       1. Written Report

       Defendants first argue that Plaintiff cannot state a claim under the Ohio Whistleblower

statute because Plaintiff did not submit a written report with sufficient detail to identify and

describe a felony crime. (Mot. at 5, ECF No. 22). Specifically, Defendants contend that Plaintiff’s

preliminary report constitutes the “written report” for purposes of the statute, but that the

preliminary report is insufficiently detailed. (Id. at 5–6). Plaintiff responds that it is unnecessary

to determine whether the written report was sufficiently detailed because it was only a preliminary

                                                   6
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 7 of 16 PAGEID #: 274




report and that he was terminated while preparing the final written report. He argues that the

sufficiency requirement only applies where a plaintiff is given an opportunity to file a written

report and explains that Plaintiff was terminated before his final written report came due. (Resp.

at 7, ECF No. 25). Plaintiff argues in the alternative that the preliminary report is sufficiently

detailed to satisfy the statutory requirements. (Id. at 11–12). The Court finds it unnecessary to

address the alternative argument because his first argument prevails.

        Both asserted provisions of the Ohio Revised Code, § 4113.52, (A)(1)(a) and (A)(3), have

the same starting procedural requirements. First, the employee must orally notify a superior of the

violation. Ohio Rev. Code § 4113.52 (A)(1)(a), (A)(3). Plaintiff’s completion of that step is not

presently disputed. Second, the employee must file with that superior a “written report” that

“provides sufficient detail to identify and describe the violation.” Id. Provision (A)(1)(a) alone

then includes a third step, wherein the employer must fail to correct the violation or make a

reasonable and good faith effort to correct the violation before the employee may blow the whistle

to outside authorities. Ohio Rev. Code § 4113.52 (A)(1)(a). These requirements must be taken in

turn, as the failure to “strictly comply” prevents the employee from claiming the statute’s

protection. Contreras v. Ferro Corporation, 73 Ohio St.3d 244, 652 N.E.2d 940 (Ohio 1995)

(Syllabus ⁋ 1). For instance, in Contreras the employee was not entitled to protection because he

never took steps one or three (notifying a superior and non-correction of the illegality by the

employer), and only took step two of filing a written report after having already involved outside

authorities. Id. at 249.

        The Ohio Whistleblower statute is silent as to whether “a written report” means the first

written report, even where the employer is on notice that the employee is still investigating and

will be supplementing that report at a later date. Ohio Rev. Code § 4113.52 (A)(1)(a), (A)(3). The



                                                7
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 8 of 16 PAGEID #: 275




statute also does not elaborate on what sort of detail is “sufficient” to identify and describe a

violation. Id.

           Here, Plaintiff’s allegations show that he was following the process laid out in the Ohio

Whistleblower statute when he was terminated from his position. He provided oral notification to

Graves and submitted two written reports to Graves the day before he was terminated. (Amend.

Compl. at ¶ 37, 89, 99–100). Plaintiff alleges that prior to submitting these two “preliminary

reports”, he had informed Graves that he required additional information to complete his

investigation and planned to supplement his reports. (Id. at ¶ 93). Moreover, Plaintiff alleges that

the reports were submitted to Graves over a month before the final report was due to be sent to the

Board. (Id. at ¶¶ 89, 93, 99).

           On its face, the Whistleblower statute does not specify that submitting a preliminary written

report about a potential fraud precludes the employee from later filing a final report that contains

more detail, and Defendants have not submitted any case law that reads such a restriction into the

statute.

           2. “Fellow Employee” or “Authority to Correct”

           Next, Defendants argue that Plaintiff has not identified the types of conduct that the Ohio

Whistleblower statute protects. Defendants argue that Plaintiff has not identified a “fellow

employee” that Plaintiff reasonably believed committed a felony. (Mot. at 4, ECF No. 22 (citing

Ohio Rev. Code § 4113.52(A)(3)). Plaintiff responds that the “fellow employee” language only

applies to provision (A)(3), while his claim is cognizable under that provision and provision

(A)(1)(a), which does not include the “fellow employee” language. (Resp. at 12, ECF No. 25).

Plaintiff further asserts that the Amended Complaint “identified multiple fellow employees

engaged in fraudulent conduct – namely the CIO, Davies, and others in management.” (Id. (citing



                                                    8
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 9 of 16 PAGEID #: 276




Amend. Compl. at ⁋⁋ 35–38, 55, 61, 91–96, 110)). Lastly, Plaintiff argues that Defendants had the

“authority to correct” the violation, as required for protection under provision (A)(1)(a). (Id.). In

reply, Defendants state that a former employee is not a “fellow employee” and that provision

(A)(1)(a) does not apply because Defendants did not have the “authority to correct” the alleged

felonious violations of the CIO or the implicated Vendors. (Reply at 4–5, ECF No. 28).

       Defendants focus on the CIO’s termination as the basis for asserting that the CIO was not

a fellow employee. The investigation, however, focused on the CIO’s alleged violations while still

employed by Safe Auto. Moreover, the CIO’s termination was apparently related to the contracts

with the Vendors being investigated. When Plaintiff began his investigation, the CIO was a fellow

employee. Then, the same month that Plaintiff provided Graves with oral notice of the violation,

the CIO was terminated. The Amended Complaint does not specify whether the CIO was

terminated before or after Plaintiff provided the oral notice but does mention the oral notice first.

Given the order in which these events are stated, at this stage in the proceedings it is reasonable to

infer that at the time Plaintiff provided oral notice the CIO was still a current and fellow employee.

       Even if the CIO and Plaintiff were not fellow employees as required under § 4113.52(A)(3)

of the Ohio Revised Code, Plaintiff has still stated a claim under § 4113.52(A)(1)(a). Defendants

had the “authority to correct” the alleged violation, Ohio Rev. Code § 4113.52(A)(1)(a), even if,

as they point out, they cannot themselves bring criminal charges or terminate the CIO again. (Reply

at 6, ECF No. 28). They could have authorized the government to access the CIO’s files.

Alternatively, or at the same time, they could have attempted to correct the situation through civil

litigation. Simply put, Defendants’ hands were not tied.




                                                  9
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 10 of 16 PAGEID #: 277




       3. Stepping Outside One’s Duties

       Defendants next argues that both of Plaintiff’s claims should be dismissed because Plaintiff

did not step outside his duties to investigate and report the violation. (Mot. at 11, ECF No. 22).

Defendants cite case law assessing other anti-retaliation statutes for the proposition that such

statutes typically do not protect employees who investigated the violation as part of their normal

job duties. See, e.g., McKinnon v. L-3 Communs. Corp., 814 Fed. Appx. 35, 42–43, 2020 U.S.

App. LEXIS 15494 (6th Cir. 2020). The stated rational is that extending these statutes to cover

such employees’ normal job duties would cloak nearly all of their work in protection, make their

discharge a litigation-prone endeavor. Id. Plaintiff responds that it would be premature to rule on

the scope of Plaintiff’s job duties based on the Amended Complaint alone, but that even so Plaintiff

did not investigate the violation as part of his normal job duties or through normal channels. (Resp.

at 13, 15, ECF No. 25). This Court agrees.

       Based on the Amended Complaint it is plausible that Plaintiff stepped outside his normal

duties during the course of his investigation. Plaintiff sought and received a private session with

the Board outside of his supervisor’s presence. At that meeting Plaintiff requested authorization to

commence a formal audit, and for the Board, rather than Davies, to oversee it. (Id. at ⁋⁋ 57, 59).

It is clear from the Amended Complaint that this process was not one in which Plaintiff regularly

engaged. Thus, it is plausible that Plaintiff was stepping outside of his normal duties to engage in

his investigation.

   B. The Greeley Claim

       Defendants also move to dismiss Plaintiff’s common law claim of wrongful discharge in

violation of public policy. The parties refer to this as a Greeley claim, in reference to the case

through which Ohio first recognized a public policy exception to the employment-at-will doctrine.



                                                 10
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 11 of 16 PAGEID #: 278




Greeley v. Miami Valley Maintenance Contrs., Inc., 49 Ohio St.3d 228, 223–224, 551 N.E.2d 981,

986 (Ohio 1990).

       A Greeley claim has four elements: clarity, jeopardy, causation, and an overriding

justification. Collins v. Rizkana, 73 Ohio St. 3d 65, 69–70, 652 N.E.2d 653, 657–58 (Ohio 1995).

Put fully, Plaintiff must show:

       1. That [a] clear public policy existed and was manifested in a state or federal
       constitution, statute or administrative regulation, or in the common law (the clarity
       element).

       2. That dismissing employees under circumstances like those involved in the
       plaintiff’s dismissal would jeopardize the public policy (the jeopardy element).

       3. The Plaintiff’s dismissal was motivated by conduct related to the public policy
       (the causation element).

       4. The employer lacked overriding legitimate business justification for the
       dismissal (the overriding justification element).

Id. (quotations omitted). The first two of these elements, clarify and jeopardy, are “questions of

law to be determined by the court.” Id. at 70.

       Plaintiff claims that Defendants discharged him in violation of Ohio’s “public policies

against corporate fraud and in favor of the investigation and reporting of such fraud by employees,

as reflected by, inter alia, the Ohio Whistleblower Act and Chapter 2913 of the Ohio Revised

Code.” (Amend. Compl. at ⁋ 116, at ECF No. 7).

       Defendants assert that Plaintiff cannot satisfy the clarity element of his Greeley claim

because Plaintiff has failed to meet the whistleblower requirements of Ohio Revised Code

§ 4113.52 and thus “cannot state a claim based upon the public policy stated in it.” (Mot. at 8, ECF

No. 22). Defendants also assert that Chapter 2913 cannot support Plaintiff’s Greeley claim because

it fails the clarity and jeopardy elements. (See Mot. at 9–11). However, for the reasons stated above




                                                 11
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 12 of 16 PAGEID #: 279




Plaintiff’s § 4113.52 claim against Safe Auto plausibly meets the whistleblower requirements of

that statute. Thus, Defendants’ argument related to the Whistleblower Act fails.

       Because the Whistleblower statute provides an independent basis for Plaintiff’s Greeley

claim, the Court need not address Defendants’ arguments related to Chapter 2913. See Kulch v.

Structural Fibers, 78 Ohio St. 3d 134, 156, 161 (Ohio 1997) (recognizing a Greeley claim for

tortious wrongful discharge in violation of the Ohio Whistleblower statute).

   C. Davies

       Lastly, Defendants move specifically for dismissal of the claims against Davies.

       1. Individual Liability and The Ohio Whistleblower Statute

       Defendants move for the dismissal of Davies on the grounds that he cannot be held

individually liable under the Ohio Whistleblower statute. (Mot. at 13, ECF No. 22). Defendants

cite precedent for the proposition that the statute creates liability for the corporate entity but not

individual supervisors. See, e.g., Keehan v. Korenowski, 2017-Ohio-7050, ⁋ 15, 95 N.E.3d 781,

786 (Ohio Ct. App. 2017); Armstrong v. Trans-Service Logistics, Inc., 2005-Ohio-2723, ⁋ 43 (Ohio

Ct. App. 2005); Keehan v. Certech, Inc., No. 5:15-cv-1236, 2015 WL 8483179, *4 (N.D. Ohio

Dec. 10, 2015) (“Keehan (N.D.)”).

       Plaintiff responds by submitting that the aforementioned cases were wrongly decided. He

relies on Naples v. Rossi to assert that courts have reached the opposite conclusion, but his reliance

on Naples is misplaced. 2005-Ohio-6931, ⁋ 36 (Ohio Ct. App. 2005). Naples did not concern the

issue of individual liability. Rather, there the court determined a mayor is an employer, not a fellow

employee, when deciding whether appellant had shown wrongdoing by a “fellow employee,” as

necessary under Ohio Revised Code § 4113.52(A)(3). Id.




                                                 12
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 13 of 16 PAGEID #: 280




       In Keehan, 95 N.E.3d at 786, and Armstrong, 2005-Ohio-2723, ⁋ 43, Ohio appellate courts

held that there is no liability for individual supervisors under the Ohio Whistleblower statute.

       As noted by the Sixth Circuit, “[w]here a state appellate court has resolved an issue
       to which the high court has not spoken, ‘we will normally treat [such] decisions . .
       . as authoritative absent a strong showing that the state's highest court would decide
       the issue differently.’ ” Swix v. Daisy Mfg. Co., Inc., 373 F.3d 678, 681 (6th Cir.
       2004) (alterations in original) (citations omitted). A decision of a state's
       intermediate appellate court, “while lacking the controlling force of a decision of a
       state court of last resort, does serve as ‘a datum for ascertaining state law which is
       not to be disregarded by a federal court unless it is convinced by other persuasive
       data that the highest court of the state would decide otherwise.’ ” Kurczi v. Eli Lilly
       & Co., 113 F.3d 1426, 1429 (6th Cir. 1997) (quoting Ziebart Int'l Corp. v. C NA
       Ins. Cos., 78 F.3d 245 (6th Cir. 1996)).

Keehan (N.D.), 2015 WL 8483179, *4.

       Plaintiff has not persuaded this Court that the Ohio Supreme Court would reach a contrary

holding to Keehan and Armstrong. This Court normally applies the law of Ohio “in accordance

with the then controlling decision of the highest state court.” United States v. Anderson County,

Tennessee, 761 F.2d 1169, 1173 (6th Cir.1985); see also Erie R.R. Co. v. Tompkins, 304 U.S. 64,

78 (1938). “Where a state's highest court has not spoken on a precise issue, a federal court may

not disregard a decision of the state appellate court on point, unless it is convinced by other

persuasive data that the highest court of the state would decide otherwise.” Puckett v. Tennessee

Eastman Co., 889 F.2d 1481, 1485 (6th Cir.1989).

       Accordingly, the Court concludes that Plaintiff has failed to state a claim for individual

liability against Davies under the Ohio Whistleblower statute.

       2. The Greeley Claim Against Davies

       The Court now returns to Defendants’ argument that the Greeley claim should be

dismissed. This Court has already rejected that argument as it relates to Safe Auto, supra. The

analysis is different for the Greeley claim against Davies, for Plaintiff cannot state a claim against



                                                 13
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 14 of 16 PAGEID #: 281




Davies under the Ohio Whistleblower statute. Plaintiff pleaded his Greeley claim based on Ohio’s

“public policies against corporate fraud and in favor of the investigation and reporting of such

fraud by employees, as reflected by, inter alia, the Ohio Whistleblower Act and Chapter 2913 of

the Ohio Revised Code.” (Amend. Compl. at ⁋ 116, ECF No. 7). Plaintiff’s Greeley claim against

Davies now depends on Chapter 2913 of the Ohio Revised Code. That Chapter criminalizes

various types of theft and fraud over the span of thirty-four sections. See, e.g., Ohio Rev. Code

§ 2913.02(A)(3) (“No person, with purpose to deprive the owner of property . . . , shall knowingly

obtain . . . the property . . .by deception[.]”).

        Defendants assert that Plaintiff’s reference to Chapter 2913 is vague and does not provide

a clear manifestation of public policy upon which Plaintiff can rely, and that either way Plaintiff’s

termination did not jeopardize that public policy because Defendants lacked notice of it. (See Mot.

at 9–11). Plaintiff posits that Chapter 2913 does contain clear public policies against corporate

fraud and in favor of investigation. (Resp. at 16, ECF No. 25). According to Plaintiff the alleged

“kickbacks” amount to felony theft by deception under § 2913.02 of the Ohio Revised Code. (Id.).

        Ohio courts require a proffered public policy to “parallel Ohio’s Whistleblower statute,” in

order to satisfy the clarity element of a Greeley claim. See, e.g., Hale v. Volunteers of America,

158 Ohio App.3d 415, 427–28, 2004-Ohio-4508 (Ohio Ct. App. 2004). “To parallel that statute,

the policy on which the plaintiff relies must (1) impose ‘an affirmative duty on the employee to

report a violation, (2) specifically prohibit employers from retaliating against employees who had

filed complaints, or (3) protect the public’s health and safety.’” Hale v. Mercy Health Partners,

617 Fed. Appx. 395, 403 (6th Cir. 2015) (quoting Dean v. Consol. Equities Realty #3, L.L.C., 182

Ohio App.3d 725, 729, 2009-Ohio-2480 (2009)) (brackets omitted). Plaintiff has not demonstrated

that the public policy he proffers fits into any of these categories.



                                                    14
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 15 of 16 PAGEID #: 282




       Plaintiff has not referenced, and this Court has not found, any relevant provision of Chapter

2913 or Section 2913.02 which either imposes an affirmative duty on the employee to report fraud

or specifically prohibits employers from retaliating against an employee who filed a complaint.

Instead, Plaintiff cites precedent for the proposition that a Greeley claim can exist independent

from any law that requires reporting or prohibits retaliation. See, e.g., Pytinski v. Brocar Prods.,

Inc., 94 Ohio St. 3d 77 (Ohio 2002) (Syllabus at ⁋ 1). While that is true, the expansion started by

Pytinski was specific to workplace safety. Id. Indeed the proposition to which Plaintiff refers is

actually the third category: “health and safety.” Hale at 617 Fed. Appx. 403. Plaintiff has not

demonstrated, and this Court does not see, how his investigation of corporate fraud relates to health

and safety.

       Without fitting any of the three categories, Plaintiff cannot satisfy the clarity element of

his Greeley claim against Davies. Failure to satisfy the clarity element is dispositive, and thus the

Court declines to address whether Plaintiff’s termination jeopardized the public policy against

fraud. (See Mot. at 11, ECF No. 22).

   D. Leave to Amend

       Finally, Plaintiff requested leave to amend the Amended Complaint if the Court grants

Defendant’s motion. (Resp. at 20, ECF No. 25). Defendants oppose Plaintiff’s request, asserting

that any amendments would be futile. (Reply at 11, ECF No. 28). As an initial matter, the Court

notes that Plaintiff’s claims against Safe Auto survive Defendants’ motion to dismiss. The Court

is therefore uncertain that Plaintiff still wishes leave to amend. Regarding the claims against

Davies, the Court agrees with Defendants that an amendment would be futile. See, e.g., Riverside

Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505, 523 (6th Cir. 2010) (affirming denial of

leave to amend where an amendment would have been futile). Plaintiff’s claims against Davies



                                                 15
Case: 2:20-cv-01584-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 16 of 16 PAGEID #: 283




failed as a matter of law, not because they were insufficiently pleaded. As such, leave to amend

would not change the outcome and is accordingly DENIED.

                                                IV.

        For the reasons set forth above, Defendants’ Motion to Dismiss Plaintiff’s Complaint,

(ECF No. 22), is GRANTED with respect to Plaintiff’s claims against Davies, but DENIED in

respect to Plaintiff’s claims against Safe Auto. The Clerk is directed to terminate Davies from this

case.

        IT IS SO ORDERED.



2/8/2021                                        s/Edmund A. Sargus, Jr.
DATE                                            EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                16
